DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to RCE filed on 02/16/2021.  Claims 1-8, 11-17, 19, and 21-25 remain pending in the application. Claims 1 independent.

Claim Objections
Claims 1, 11, 19, and 23 are objected to because of the following informalities:  
in Claim 1, lines 20-22; Claim 11, lines 23-25; and Claim 19, lines 28-30, "where the second user has a relationship with the first user based at least upon the first user and second user both acting upon the first content object as first level relationships" appears to be "where the second user has a relationship with the first user based at least upon the first user and the second user both acting upon the first content object as a first level relationship";
in Claim 23, lines 2-3, "a first level relationship" appears to be "the first level relationship".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Applicant's amendment to claims corrects previous rejections; therefore, the previous rejections are withdrawn.  Applicant's amendment to claims also raises the following new rejections.
Claims 1-8, 11-17, 19, and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 19 recite the limitation "wherein the first content object is accessed by a second user and is also considered a first level of separation" in lines 16-18, 19-21, and 23-25 respectively, which rendering these claims indefinite because " according to FIG. 5A of the Present Application.
Claims 2-8, 12-17, and 21-25 are rejected for fully incorporating the deficiency of their respective base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 11-17, 19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lobo et al. (US 2015/0100503 A1, published on 04/09/215), hereinafter Lobo in view of Bhat et al. (US 2013/0297689 A1, published on 11/07/2013), hereinafter Bhat, De Kezel et al. (US 2014/0025767 A1, published on 01/23/2014), hereinafter De Kezel, and Rathod (US 2015/0127628 A1, published on 05/07/2015), hereinafter Rathod.

Independent Claims 1, 11, and 19
	Lobo discloses a method for presenting collaboration activity to a user (Lobo, 102 in FIG. 1; ¶ [0101]: presenting a context list 102 of a user includes the contextual collaborations to which the user is associated in a graphical user interface), the method performed by at least one computer (Lobo, FIG. 18; ¶ [0296]: an example of a and comprising: 
recording event records that codify one or more event attributes corresponding to collaboration events, at least some of the collaboration events associated with at least two users or between a given user and a given object (Lobo, ¶ [0005], [0050]-[0051], [0163] and [0261]: the context, referred to as a collection of contextual collaborations, includes one or more projects, meetings, conferences, events, collaborations, ventures, tasks, and/or research endeavors; the context/event is assigned to a set of resources, a group of users, and a time associated with the context/event, wherein the set of resources comprises a plurality of persons and, optionally, documents or a list of, or links to, documents relevant to the event); 
representing relationships between the at least two users and between the given user and the given object using  (Lobo, ¶ [0164]: the system determines a set of users associated with each contextual collaboration on a context list; the association may be based on, for example, whether the users own one or more resources associated with the context, whether the users are one or more resources associated with the context, and/or whether the users are invitees to a meeting)
selecting the collaboration events that are relevant for a first user based at least in part on the relationships  (Lobo, step 1306 in FIG. 13; ¶ [0164] and [0262]: determining a set of users to associated with the contextual collaboration to whom a graphical representation of the contextual collaboration will be made visually available) (Lobo, 214 in FIG. 2; FIG. 7B; ¶ [0108]: object access event, e.g., sub-tasks completion, updated presentation file, added a document, etc.) (Lobo, 710 in FIG. 7B; ¶ [0233], [0235], and [0135]: invitation to collaborate, e.g., request for changing file, request for approval, invitation to a live share sessions, conversations/messages between users, etc.), wherein the collaboration events that are selected  (Lobo, FIG. 1; ¶ [0101], [0103], and [0105]-[0106]: the context list 102 of a user includes the contextual collaborations to which the user is associated; each of the contextual collaborations of the context list graphically indicates one or more of the following associated therewith: files, users, priorities, tasks, statuses, and assets; tasks within each contextual collaboration 104 can take two forms: tasks that another user has assigned to the user and tasks that the user has assigned to other users), wherein the first content object is accessed by a second user  (Lobo, FIGS. 1-2; ¶ [0101] and [0108]: document 106 created by Jennifer Baker was sent to the user of user interface 100 for review; Michael Christian has assigned a P3 task to the user of user interface 100), ;
generating event messages corresponding to the collaboration events that are selected; and presenting the event messages to the user on a display screen of a user device (Lobo, steps 1308 and 1310 in FIG. 13; ¶ [0263]-[0264]: transmitting, via a network, for each of the plurality of users, data representing content of a updated context list corresponding to the user and causing the data to be graphically rendered, on a display of a computing device associated with a given use) (Lobo, 104a-d and 102 in FIG. 1 and 701 in FIGS. 7A-B; ¶ [0101] and [0197]: two or more contextual collaborations 104a-d included in the context list 102 of a user are displayed in a collaboration window; and also two or more comments, tasks, and conversations for a given contextual collaboration are displayed to the user in the workspace 701).
Lobo further discloses a system comprising a computer readable medium/a storage medium, embodied in a non-transitory computer readable medium (Lobo, 1804 and 1806 in FIG. 18; ¶ [0298]-[0299]: memory 1804 and storage device 1806), the non-transitory computer readable medium/the storage medium having stored thereon a sequence of instructions which, when stored in memory and executed by one or more processors (Lobo, 1802 in FIG. 18; ¶ [0299]: processor) causes the one or more processors to perform a set of acts (Lobo, ¶ [0299]: the instructions stored by one or more storage devices perform one or more methods when executed by one or more processing devices) described above.
representing relationships between users and objects using a graphical representation of the event records, wherein nodes in the graphical representation represent a user or an object, and an edge between the nodes in the graphical representation represents an first type of interaction between the user and the object or represents a second type of interaction between a first user and a second user; (2) selecting collaboration events that are relevant for a user based at least in part on the relationships in the graphical representation, wherein the collaboration events that are selected correspond to multiple degrees of separation from the first user such that a first degree of separation corresponds to a first collaboration event that directly comprise the first user acting upon a first content object, wherein the first content object is accessed by a second user and is also considered a first level of separation, and an additional degree of separation corresponds to a second collaboration event that comprise the second user acting upon a second content object that is not acted upon by the first user where the second user has a relationship with the first user based at least upon the first user and the second user both acting upon the first content object as a first level relationship, and (3) wherein a selection process for the collaboration events makes a determination of a number of degrees of separation.
Bhat teaches a system and a method related to collaboration activities (Bhat, ¶ [0001]; ABSTRACT), wherein representing relationships between users and objects using a graphical representation of the event records, wherein nodes in the graphical representation represent a user or an object, and an edge between the nodes in the graphical representation represents an first type of interaction between the user and the object or represents a second type of interaction between a first user and a second user (Bhat, FIG. 3B; ¶ [0008] and [0020]: a social graph is constructed to be representative of a social network by including nodes and edges representing activities in the social network; nodes of social graph may represent various entities that interact or are acted upon, such as persons, organizations, meetings, topics, shared content; the relationships formed by nodes 342 and 344, and edges 343 and 345 represent or indicate that Persons A and B simply emailed one another; the relationship comprising nodes 344, 346 and edge 347 represent that Person B has an expressed interest in Topic A); and 
selecting collaboration events that are relevant for a user based at least in part on the relationships in the graphical representation (Bhat, FIG. 3C; ¶ [0022]: user-specific social graph information by which activity streams tailored to a specific user can be formed via social following model layer; user graph 360 represents the associations and/or interactions of the particular user represented by node 362 with other entities using a bi-directional following model, wherein entities include people/other users; information: tags/concepts; community activity, and so on), wherein the collaboration events that are selected correspond to multiple degrees of separation from the first user such that a first degree of separation corresponds to a first collaboration event that directly comprise the first user acting upon a first content object, wherein the first content object is accessed by a second user , and an additional degree of separation corresponds to a second collaboration event that comprise a second user acting upon a second content object that is not acted upon by the first user where the second user has a relationship with the first user  (Bhat, FIG. 3B: for PERSON A (first user) in node 342, edges 343/345 to PERSON B in node 344 and edge to TOPIC A (first content object) in node 346 are a first level/degree of separation relationship in the activities records; TOPIC A (first content object) in node 346 consulted by person A (first user) in node 342 is also searched by PERSON C (second user) in node 348; an additional level/degree of separation corresponds to an activity record that comprise PERSON C (second user) in node 348 authoring/creating DOC A (second content object) that is not accessed/requested by PERSON A (first user) in node 342 where PERSON C (second user) in node 348 has a relationship with PERSON A (first user) in node 342 via edge 349 as a first level relationship).
Lobo and Bhat are analogous art because they are from the same field of endeavor, a system and a method related to collaboration activities.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Bhat to Lobo, representing relationships between users and objects using a graphical representation of the event records, wherein nodes in the graphical representation represent a user or an object, and an edge between the nodes in the graphical representation represents an first type of interaction between the user and the object or represents a second type of interaction between a first user and a second user; and selecting collaboration events that are relevant for a user based at least in part on the relationships in the graphical representation, wherein the collaboration events that are selected correspond to multiple degrees of separation from the first user such that a first degree of separation corresponds to a first collaboration 
Lobo in view of Bhat fails to explicitly disclose (2) wherein a first degree of separation corresponds to a first collaboration event that directly comprise the first user acting upon a first content object, wherein the first content object is accessed by a second user and is also considered a first level of separation, and an additional degree of separation corresponds to a second collaboration event that comprise the second user acting upon a second content object that is not acted upon by the first user where the second user has a relationship with the first user based at least upon the first user and the second user both acting upon the first content object as a first level relationship; and (3) wherein a selection process for the collaboration events makes a determination of a number of degrees of separation.
De Kezel teaches a system and a method relating to collaboration between partners (De Kezel, ¶ [0002]), wherein a first degree of separation corresponds to a first collaboration event that directly comprise the first user acting upon a first content object, wherein the first content object is accessed by a second user and is also considered a first level of separation, and an additional degree of separation corresponds to a second collaboration event that comprise the second user acting upon a second content object that is not acted upon by the first user where the second user has a relationship with the first user based at least upon the first user and the second user both acting upon the first content object as a first level relationship (De Kezel, FIGS. 6 and 12; ¶ [0130] and [0167]: collaboration space 150 provides an initiator 158 (first user) and three invited first degree partners 160, 162, and 164 (second users) with access to an initial message 168 (first content object); invited first degree partner 162 (second user) created a sub-message S1 or 170 (second content object) of the message 168 (first content object), which is accessible through the collaboration space 152; invited first degree partner 164 (another second user) created a sub-message S2 or 172 (another second content) of the message (first content object) accessible through collaboration space 154, and invited second degree partner 176 (third user) created a further sub-message S3 or 174 (third content objects) of the sub-message 170 (second content object) accessible through collaboration space 156; the messages can also be sent to contributors such that a new contributor becomes initiator of a new collaboration space, without being a member of the collaboration space of the parent message as shown in FIG. 12) (De Kezel, FIGS. 8A-B; ¶ [0139]-[0140]: FIG. 8A shows five collaboration spaces 208 (first collaboration space), 210 (second collaboration space), 212 (third collaboration space), 214 (fourth collaboration space), and 216 (fifth collaboration space), represented by straight bars; five respective initiators 188 (first user), 190 (second user), 192 (third user), 194 (fourth user), and 196 (fifth user) are depicted by a star, and any invited partner is represented by a circle; a message 198 (first content object) was created by an initiator 188 (first user), and successive sub-messages 200 or S1 (second content object), 202 or S2 (third content object), 204 or first content object), created by an initiator 188 (first user) and shared within a first collaboration space 208 with partners, e.g., a partner 190 (second user – first degree partner to the initiator 188), is considered as first degree/level of separation for the initiator 188 (first user); activities for a sub-message 200 (second content object), created by the initiator 190 (second user) and shared within second collaboration space 210 with partners, e.g., a partner 192 (third user – second degree partners to the initiator 188), is considered as second degree/level of separation for the initiator 188 (first user), where the initiator 190 (second user) is the first degree partner to the initiator 188 (first user) because they share the same content object, i.e., the message 198, within the first collaboration space 208).
Lobo in view of Bhat, and De Kezel are analogous art because they are from the same field of endeavor, a system and a method relating to collaboration between partners.  Therefore, it would have been obvious to one of ordinary skill in the art before 
Lobo in view of Bhat and De Kezel further discloses that in early stages of its construction, i.e., in initial analysis passes of communication analysis layer, simple relationships may be identified and stored in social graph; as additional processing is performed, deeper relationships may emerge; i.e., a first level relationships is first identified and then identify deeper levels of relationships (Bhat, ¶ [0020]) and supply chains in automotive manufacturing could easily over eight levels deep (De Kezel, ¶ [0104]).
	Lobo in view of Bhat and De Kezel fails to disclose (3) wherein a selection process for the collaboration events makes a determination of a number of degrees of separation.
wherein a selection process for the collaboration events makes a determination of a number of degrees of separation (referred to the specification of the present invention in ¶ [0066]) (Rathod, FIGS. 4-6; ¶ [0031], [0074], and [0154]: users can access at least part of social graphs of other connected or related users up to particular numbers of degrees of separation; enable user to select from list of associate dynamic & accessible action links to one or more users of networks and selected or connected or related users of user, subscribers, preference based matched users, travel user's social graph up to particular number of depth or degrees of separations).
Lobo in view of Bhat and De Kezel, and Rathod are analogous art because they are from the same field of endeavor, systems and methods for facilitating collaboration.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Rathod to Lobo in view of Bhat and De Kezel, wherein a selection process for the collaboration events makes a determination of a number of degrees of separation for the selection process.  Motivation for doing so would facilitate users in creating, managing, and accessing natural communication workflows with connected users of user or 3" parties (Rathod, ¶ [0189]) and enables or facilitates user or participants or related users or entities to communicate, collaborate, transact, take one or more dynamic actions, share, participates, achieve activities, fulfill activities related one or more tasks, workflows, procedures, targets, goals and transactions (Rathod, ¶ [0195]); hence enhance user experience (Rathod, ¶ [0160])

Claims 2, 12, and 22
	Lobo in view of Bhat, De Kezel, and Rathod discloses all the elements as stated in Claims 1, 11, and 19 respectively and further discloses assigning a visual element to at least one of the event messages based at least in part on a timestamp of a respective collaboration event of the one or more collaboration events (Lobo, 102 in FIG. 1 and 701 in FIGS. 7A-B: date and time are displayed for each collaboration activity).

Claims 3 and 13
	Lobo in view of Bhat, De Kezel, and Rathod discloses all the elements as stated in Claims 2 and 12 respectively and further discloses wherein the visual element is determined based at least in part on the timestamp of the one or more collaboration events (Lobo, 102 in FIG. 1: different icons are shown for different expiration dates/times)

Claims 4 and 14
	Lobo in view of Bhat, De Kezel, and Rathod discloses all the elements as stated in Claims 3 and 13 respectively and further discloses wherein the visual element is determined based at least in part on a combination of the timestamp and an object action type of the respective collaboration event (Lobo, 102 in FIG. 1: different icons are shown for different expiration dates/times) (Lobo, 212 and 214 in FIG. 2: different icons are shown for different type of actions, e.g., a new task is assigned and a task is completed) (Lobo, ¶ [0140]: the change widget 222 of a contextual collaboration 

Claims 6, 15, and 21
	Lobo in view of Bhat, De Kezel, and Rathod discloses all the elements as stated in Claims 1, 11, and 19 respectively and further discloses wherein the event messages are displayed in an order based at least in part on one or more sorting rules (Lobo, ¶ [0103]: the context list is graphically rendered such that the contextual collaborations populating the context list are positioned on a user's display based on a criterion provided by the user or according to a default setting, e.g., in an order reflecting a priority status or time associated with each contextual collaboration).

Claims 7 and 16
	Lobo in view of Bhat, De Kezel, and Rathod discloses all the elements as stated in Claims 6 and 15 respectively and further discloses wherein at least one of the one or more sorting rules is based at least in part on one or more timestamps associated with two or more collaboration events (Lobo, ¶ [0103]: the context list is graphically rendered such that the contextual collaborations populating the context list are positioned on a user's display based on a criterion provided by the user or according to a default setting, e.g., in an order reflecting a priority status or time associated with each contextual collaboration) (Lobo, ¶ [0170]: The context list may be graphically rendered on a timeline such that contexts populating the context list are positioned on the display in an order reflecting a time or priority level associated with each context).

Claims 8 and 17
	Lobo in view of Bhat, De Kezel, and Rathod discloses all the elements as stated in Claims 1 and 11 respectively and further discloses wherein the event messages are presented to the user in an event panel of a user interface (Lobo, 104a-d and 102 in FIG. 1 and 701 in FIGS. 7A-B; ¶ [0101] and [0197]: two or more contextual collaborations 104a-d included in the context list 102 of a user are displayed in a collaboration window; and also two or more comments, tasks, and conversations for a given contextual collaboration are displayed to the user in the workspace 701).

Claim 23
	Lobo in view of Bhat, De Kezel, and Rathod discloses all the elements as stated in Claim 1 and further discloses wherein the graphical representation of the event records comprises a first set of nodes and edges that correlate to the first level relationship between the first user and a first set of objects and the graphical representation of the event records comprises a second set of nodes and edges that correlate to a second level relationship between the second user and a second set of objects (Bhat, FIG. 3B: for PERSON A in node 342, edges 343/345 to PERSON B in node 344 and edge to TOPIC A in node 346 are a first level relationship in the activities records; an additional level/degree of separation corresponds to an activity record that comprise PERSON C (second user) in node 348 authoring/creating DOC A (second content object) that is not accessed/requested by PERSON A (first user) in node 342) (De Kezel, FIGS. 8A-B: activities in the collaboration space 208 among partners (e.g., 

Claim 24
	Lobo in view of Bhat, De Kezel, and Rathod discloses all the elements as stated in Claim 23 and further discloses wherein the first level relationship is characterized by a respective event record comprising a user ID (identifier) for the first user and the second level relationship is characterized by a second respective event record comprising a second user ID for the second user (Bhat, FIG. 3B: for PERSON A in node 342, edges 343/345 to PERSON B in node 344 and edge to TOPIC A in node 346 are a first level relationship in the activities records; an additional level/degree of separation corresponds to an activity record that comprise PERSON C (second user) in node 348 authoring/creating DOC A (second content object) that is not accessed/requested by PERSON A (first user) in node 342) (De Kezel, FIGS. 8A-B: activities in the collaboration space 208 among partners (e.g., nodes 188 and 190) and message node 198 connected by straight bar (edges) are a first level relationship in the activities records for the initiator 188; activities in the collaboration space 210 among partners (e.g., nodes 190, 192) and message node 200 connected by straight bar (edges) are a second level relationship in the activities records for the initiator 188)

Claim 25
	Lobo in view of Bhat, De Kezel, and Rathod discloses all the elements as stated in Claim 23 and further discloses wherein the graphical representation of the event records for the first user is constructed by inserting first level events into the graphical representation that correlate to the first level relationship for the first user, where the first level events correspond to the first user as an event object, and subsequently inserting second level events into the graphical representation that correlate to the second level relationship for the first user (Bhat, ¶ [0020]: in early stages of its construction, i.e., in initial analysis passes of communication analysis layer, simple relationships may be identified and stored in social graph; as additional processing is performed, deeper relationships may emerge; i.e., a first level relationships is first identified and then identify deeper levels of relationships).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lobo in view of Bhat, De Kezel, and Rathod as applied to Claim 2 above, and further in view of Tan et al. (US 2014/0082503 A1, published on 03/20/2014), hereinafter Tan.
Lobo in view of Bhat, De Kezel, and Rathod discloses all the elements as stated in Claim 2 above and further discloses a priority indicator 216 is rendered as a widget comprising a graphical icon 224 and a corresponding text 226 (Lobo, FIG. 2; ¶ [0132]) and also allow user to display contextual collaborations in which attention is needed via filtering option (Lobo, ¶ [0161]).
Lobo in view of Bhat, De Kezel, and Rathod fails to explicitly disclose wherein the visual element is an animated GIF.
wherein the visual element is an animated user interface element (Tan, 520 and 530 in FIG. 5; ¶ [0086]-[0087]: the status of activity is tracked and displayed using an animated user interface element).  Also, it is well known in the art that a graphical icon in Lobo with animated features usually will be in the GIF format.
Lobo in view of Bhat, De Kezel, and Rathod, and Tan are analogous art because they are from the same field of endeavor, a system and method for displaying activities in a collaboration platform.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Tan to Lobo in view of Bhat, De Kezel, and Rathod, wherein the visual element is an animated GIF.  Motivation for doing so would allow users to quickly recognize contextual collaborations in which attention is needed without providing additional filtering actions; therefore, user experience is enhanced.

Response to Arguments
Applicant’s arguments filed on 02/16/2021 with respect to Claims 1, 11, and 19 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imielinski et al. (US 2008/0263003 A1, published on 10/23/2008) discloses a system and a method to .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        
/REZA NABI/Primary Examiner, Art Unit 2175